Citation Nr: 1618605	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 60 percent prior to April 23, 2012 for hypothyroidism status post Graves' disease.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s)  for the period prior to April 23, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 2007.

The matter of an increased evaluation for hypothyroidism is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The matter is now appropriately before the Oakland, California RO.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is associated with the claims file.

The Board issued a March 2015 decision granting an initial evaluation of 60 percent for the period prior to April 23, 2012, and a 100 percent evaluation thereafter.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  This resulted in a November 2015 Joint Motion for Partial Remand (JMR), which remanded the issue of entitlement to an initial evaluation in excess of 60 percent prior to April 23, 2012 back to the Board.  This is the only issue remanded by Court.

The Veteran is currently in receipt of special monthly compensation (SMC ) pursuant to 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), effective April 23, 2012.  

As explained below, the Board has awarded a 100 percent rating for the Veteran's hypothyroidism condition on appeal for the entire period prior to April 23, 2012.  As a result, a 100 percent evaluation for hypothyroidism is effective October 1, 2007.  Thus, the issue of entitlement to special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) has been raised for the period from October 1, 2007, to April 22, 2012.  The record shows, that in light of the Board's grant of a 100 percent evaluation for the hypothyroidism condition on appeal, the criteria for SMC at the (s) rate are satisfied for the period prior to April 23, 2012.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  The Board has characterized the issue as entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s)  for the period prior to April 23, 2012.

In its March 2015 decision, the Board remanded the issue of a total disability rating based on individual unemployability (TDIU) prior to March 20, 2013, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as the Board has now granted SMC under  U.S.C. § 1114(s) effective from October 1, 2007, the date after his separation from service, any potential question concerning the Bradley exception is no longer applicable.  See Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C.A. § 1114(s)  (West 2014); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, consideration of a TDIU rating for any period, in the context of the disability ratings on appeal or other disability ratings not on appeal, is moot.  In view of the foregoing, the Board will not further address the issue of TDIU.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's hypothyroidism has been manifested by fatigability, constipation, mental disturbance, objective medical evidence of muscular weakness, weight gain, sleepiness, cold intolerance, and bradycardia.

2.  For the entire period from October 1, 2007, the Veteran is in receipt of a total schedular rating on the basis of his service-connected hypothyroidism status post Grave's Disease and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for hypothyroidism have been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.19, Diagnostic Code 7903 (2015).

2.  Entitlement to SMC at the (s) rate is established for the period from October 1, 2007.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Even if such duties to assist have not been met, the Board finds such error to be harmless, as it is granting the full benefits sought on appeal.

II. Increased Evaluation Prior to April 23, 2012

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

The Veteran contends that he is entitled to an initial rating in excess of 60 percent prior to April 23, 2012 for his hypothyroidism.  Pursuant to the Court's Joint Motion for Partial Remand, the Board has considered whether the symptoms associated with the Veteran's service-connected hypokalemic periodic paralysis (HPP), which the medical evidence has associated with the Veteran's hypothyroidism post Grave's disease, would result in a higher rating.  

Under Diagnostic Code 7903, a 60 percent rating is warranted for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Based on the medical and lay evidence of record, the Board finds that an initial rating of 100 percent for the entire period is warranted.  In reaching this conclusion, the Board has considered the symptoms of muscle weakness and temporary paralysis pursuant to the Veteran's service-connected HPP along with the symptoms of the Veteran's hypothyroidism.  In doing so, the Board recognizes that the Veteran is currently in receipt of a noncompensable evaluation for HPP, and thus an evaluation of hypothyroidism considering these symptoms does not result in pyramiding.  38 C.F.R. § 4.14; Esteban, supra.

Considering the symptoms associated with the Veteran's HPP, to include muscle weakness and periodic paralysis, the Veteran's overall disability picture more nearly approximates the severity contemplated by a 100 percent rating for the entire period on appeal.  In reaching this finding, the Board notes that the rating criteria for Diagnostic Code 7903 are not conjunctive, cumulative, or successive.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In short, the Veteran does not need to exhibit every specific symptom associated with the criteria for a higher evaluation under Diagnostic Code 7903.  The evaluation should be assigned in accordance with the criteria more nearly approximated by the disability picture.  38 C.F.R. § 4.7.

As determined in the Board's March 2015 decision, the Veteran's hypothyroidism was manifested by weight gain, bradycardia, difficulty concentration, memory problems, subjective muscular weakness, fatigability, and cold intolerance for this entire period.  As these findings were already made in the March 2015 decision, the Board will not further discuss such symptoms.

Medical evidence, to include an April 2007 VA examination, has linked the Veteran's HPP to his hypothyroidism.  At the April 2007 VA examination, the examiner stated that the Veteran's HPP results in some cramping and then paralysis of his muscles or weakness of his muscles at times.  A May 2007 VA neurological examination also reported periods of paralysis and muscle weakness.  The Veteran has confirmed such muscle weakness through his lay statements, to include his testimony at the May 2012 Travel Board hearing.

When considering the symptoms of HPP along with the Veteran's symptoms of hypothyroidism, pursuant to the November 2015 the Court's Joint Motion for Partial Remand, the Board finds that a 100 percent rating is warranted for the Veteran's hypothyroidism for the entire period on appeal.  During this period the Veteran complained of weight gain, muscle weakness, a decrease in mental acuity and cold intolerance, all of which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Turning to the medical evidence, the record shows that the Veteran's hypothyroidism was manifested by fatigability, mental sluggishness, slowing of thought, muscular weakness, weight gain, sleepiness, cold intolerance and bradycardia.  

Based on this evidence, and to include the objective medical notations of muscle weakness and paralysis in part due to the related HPP, the Board finds that the Veteran's overall disability picture more nearly approximated the level of severity contemplated by the 100 percent rating for the entire period on appeal.  

A higher rating is not warranted for the Veteran's hypothyroidism as he is already in receipt of the maximum allowable award under the schedular criteria.  38 C.F.R. § 4.119, Diagnostic Code 7903.





III. SMC under 38 U.S.C. § 1114(s) Prior to April 23, 2012

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted for the period from October 1, 2007. 

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Here, as discussed above, a 100 percent evaluation has been assigned for the Veteran's hypothyroidism for the entire period on appeal, from October 1, 2007.  
See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Multiple other disabilities service-connected since the October 1, 2007 effective date of the 100 percent evaluation for hypothyroidism, involving anatomical segments or bodily systems different from the endocrine system, command a combined rating that exceeds 60 percent for the period since October 1, 2007.  See 38 C.F.R. § 4.25.











	(CONTINUED ON NEXT PAGE)




Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)  are satisfied, and therefore SMC at the (s) rate is granted from October 1, 2007 (the earliest effective date available based on the establishment of a 100 percent evaluation for the Veteran's hypothyroidism, as discussed above).


ORDER

Entitlement to an initial rating of 100 percent prior to April 23, 2012 for hypothyroidism status post Graves' disease is granted.

Entitlement to SMC under 38 U.S.C. § 1114(s)  is granted from October 1, 2007, subject to the law governing payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


